08/18/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 19-0027



                             No. DA 19-0027

CITY OF MISSOULA,

           Plaintiff and Appellee,

     v.

JODY LYNN POPE,

           Defendant and Appellant.




                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 23, 2020, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                 August 18 2020